EXHIBIT 16 Marc Lumer & Company CPAs 601 Montgomery Street, Suite 520 San Francisco, CA 94111 July 13, 2007 Securities and Exchange Commission 100 F Street Washington, D.C. 20549 Re: SulphCo, Inc. SEC File No. 001-32636 Dear Sir or Madam: We have read the disclosures contained in Item 4.01 of the Form 8-K of SulphCo, Inc. (the “Company”), dated July 13, 2007, and are in agreement with the statements contained therein. We have no basis to agree or disagree with other statements of the Company contained in the Form 8-K. Very truly yours, /s/ Marc Lumer & Company CPAs
